UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6318


ROYAL POLLARD,

                 Plaintiff – Appellant,

          v.

MR. REYNOLDS, Major/Supervisor; MR. SAPP, R.R.J. Officer; MR.
LARON DELOATCH, R.R.J. Officer; MS. SPRATLEY, R.R.J.
(Grievance Coordinator); MR. LANGLEY, R.R.J. (Captain); MR.
POWELL, R.R.J. (OPR Sergant/Coordinator); MR. BROWN (#142),
R.R.J. (security officer); MR. JEFFERY NEWTON, R.R.J.
(superintendent); OFFICER MARTINEZ,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:16-cv-00034-RAJ-RJK)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Royal Pollard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Royal Pollard seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint.          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-47 (1949).       Because the deficiencies

identified by the district court may be remedied by the filing of

an amended complaint, we conclude that the order Pollard seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.      Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 623 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers

Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      Accordingly, we dismiss the appeal for lack of jurisdiction.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    2